Citation Nr: 1529651	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO. 13-18 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a November 2013 decision, the Board denied the Veteran's claim on appeal herein.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (the Court).  In a December 2014 Memorandum Decision, the Court vacated the November 2013 Board decision.  The Veteran's claim has been returned to the Board for compliance with the instructions of the Court's December 2014 Memorandum Decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, in a December 2014 Memorandum Decision, the Court vacated the Board's prior denial of the Veteran's claim and remanded the claim for further consideration.  In light of the instructions of the Court's Memorandum Decision, the Board concludes that further evidentiary development is necessary for proper adjudication of the Veteran's claim.  In essence, the Court's Memorandum Decision concluded that the Veteran's claim must be remanded because the Board decision improperly relied upon an inadequate February 2010 VA medical examination.  Specifically, the Court determined that the VA examiner's opinion was not supported by adequate rationale.

In light of the Court's finding that the February 2010 examination is inadequate, the Board finds that remand is necessary in order to obtain an adequate medical examination and opinion regarding the etiology of the Veteran's bilateral knee disability.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of his bilateral knee disability.  The claims file, including a copy of this remand, must be made available to the examiner.  Any medically indicated tests should be conducted.  The examiner should review all of the evidence of record, including the Veteran's statements concerning the onset of symptoms during service.  Afterwards, the examiner is asked to opine as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral knee disability began in service, was caused by service, or is otherwise related to service.

A complete rationale must accompany any opinion provided.
 
2. The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655(a) (2014).
 
3. After completing the above and conducting any other development that may be indicated, the RO should re-adjudicate the Veteran's claim.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




